DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Interpretation
	Claim 3 recites the phrase “coefficient of variation of particle size.” It is unclear from the claims alone what this phrase means. For purposes of examination the “coefficient of variation of particle size” is interpreted as being calculated in the same manner as set forth in instant specification paragraph 0021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 8 is indefinite as the recitation of possible elements is not properly claimed in the alternative. Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C").  See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162, 7166 (February 9, 2011). Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims. A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See MPEP 2173.05(h). For the purposes of examination claim 8 will be interpreted as reciting “wherein the organic polymer particles comprise at least one selected from the group consisting of….”  Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chul et al (KR 20110078717 A, herein English machine translation used for all citations) in view of Momentive (Momentive, “Fine Particle Silicone Resin Tospearl 145”, Product Data 2007, XP055670562).

Chul does not specifically disclose wherein a number proportion of the organic polymer particles having a particle size that is at least twice an average thickness of the surface layer is 35% or more of a total number of the organic polymer particles, and wherein a number proportion of the organic polymer particles having a particle size that is at least four times an average thickness of the surface layer is 10% or less of a total number of the organic polymer particles.
Momentive teaches an anti-blocking agent having a particle size distribution as shown in the figure below (Momentive, Page 2 – see Fig. 1 below). With this particle size distribution, and a surface layer thickness of 2.4 µm to 4.8 µm as discussed above, this results in an approximate number of particles greater than twice the thickness of the film (particle size = 4.8 µm to 9.6 µm) of about 3% to about 45%, which overlaps the claimed range of 35% or more, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. With this particle size distribution, and a surface layer thickness of 2.4 µm to 4.8 µm as discussed above, this results in an approximate number of particles greater than four times the thickness of the film (9.6 µm to 19.2 µm) of about 0% to about 3%, which lies within the claimed range of 10% or less, and therefore satisfies the claimed range, see MPEP 2131.03. The percentages above were obtained by interpolating the particle size distribution below such that each bar represented halfway between the whole numbers next to it, i.e. the bar between 2 and 3 was interpreted as being ~2.5. The exception to this was the bar between 4 and 5 which was interpolated such that a third of the bar was between 4 and 4.3 (resulting in a Y-axis Frequency% value of ~18%), a third between 4.3 and 4.7 (resulting in a Y-axis Frequency% value of ~18%), and a third between 4.7 and 5 (resulting in a Y-axis Frequency% value of ~18%).

    PNG
    media_image1.png
    404
    440
    media_image1.png
    Greyscale

Momentive, Fig. 1
	Since both Chul and Momentive teach anti-blocking particles used to improve the performance of plastics, wherein the particle size of the anti-blocking particles is important (Chul, Page 4 and 6; Momentive, Page 1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Momentive to modify Chul and incorporate Chul’s anti-blocking particulates in the surface layer (second skin layer) with the particle size distribution of Momentive. This would allow for excellent lubricity and maintained transparency (Momentive, Page 1) as well as provide anti-blocking properties without separating the anti-blocking agent (Chul, Page 6).

	Regarding claim 3, modified Chul teaches the laminated resin film according to claim 1, wherein the organic polymer particle distribution has an approximate standard deviation of 2.03, using 1.5 as the value for the bar between 1 and 2; 2.5 as the value between 2 and 3, etc. as well as an average particle diameter of 4.5 µm (Momentive, Page 2 – see Fig. 1 above). Using the standard deviation of 2.03, an average particle size of 4.5 µm, and the equation in the instant specification paragraph 0021 results in a coefficient of variation of organic polymer particle size of 45.11, which lies within the claimed range of 20% or more and 50% or less, and therefore satisfies the claimed range, see MPEP 2131.03.
	Regarding claim 4, modified Chul teaches the laminated resin film according to claim 1, wherein the organic polymer particles have a volume average particle size of 4.5 µm (Momentive, Page 2), which lies within the claimed range of 0.5 µm or more and 20 µm or less, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 5, modified Chul teaches the laminated resin film according to claim 1, wherein the total thickness of the surface layer (second skin layer) has a thickness of 2.4 to 4.8 µm (Chul, Page 6)., which lies within the claimed range of 0.2 µm or more and 10 µm or less, and therefore satisfies the claimed range, see MPEP 2131.03.

Regarding claim 7, modified Chul teaches the laminated resin film according to claim 1, wherein a particle size distribution of the organic polymer particles is unimodal (Momentive, Page 2 – see Momentive Fig. 1 above). Although modified Chul measures particle size distribution with a method that is different from the claimed method, one of ordinary skill in the art would readily understand that differences between the two different methods would yield minor and obvious differences, and that if modified Chul’s laminated resin films were also measured with the claimed method would still yield a particle size distribution that renders obvious the claimed particle size distribution (see MPEP 2143).
Regarding claim 8, modified Chul teaches the laminated resin film according to claim 1, wherein the organic polymer particles comprise a styrenic polymer (Chul, Page 6 – see “polystyrene”).
Regarding claim 9, modified Chul teaches the laminated resin film according to claim 1, wherein the surface layer is a polyolefin resin layer (Chul, Page 2 – see “polyethylene resin”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J KESSLER/               Examiner, Art Unit 1782                                                                                                                                                                                         

/Eli D. Strah/               Primary Examiner, Art Unit 1782